UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 SWINGPLANE VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 333-168912 27-2919616 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 220 Summit Blvd. #402, Broomfield, Colorado 80021 (Address of principal executive offices) (303) 803-0063 (Registrant’s Telephone Number) Copy of all Communications to: Carrillo Huettel, LLP 3033 Fifth Avenue, Suite 400 San Diego, CA 92103 phone: 619.546.6100 fax: 619.546.6060 Securities to be registered pursuant to Section 12(b) of the Act:None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. ¨ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.x Securities Act registration statement file number to which this form relates: 333-168912 Securities to be registered pursuant to Section 12(g) of the Act: Title of each class to be so registered Common Shares, par value $0.001 per share INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered Swingplane Ventures, Inc. (the “Registrant”) hereby incorporates by reference the description of its common stock to be registered hereunder in the section captioned “Description of Securities” in the Registrant’s Registration Statement on Form S-1/A (File No. 333-168912), as amended and filed with the U.S. Securities and Exchange Commission (the “Commission”) on June 8, 2011 (the “Registration Statement”). Item 2.Exhibits The following exhibits are incorporated herein by reference: Exhibit Description Reference Amended Articles of Incorporation Filed with the SEC on August 18, 2010 as part of our Registration Statement on Form S-1. ByLaws Filed with the SEC on August 18, 2010 as part of our Registration Statement on Form S-1. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. SWINGPLANE VENTURES, INC. Date:December 22, 2011 By: /s/ Matthew Diehl Name: Matthew Diehl Title: President and Chief Executive Officer 3
